UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

1
Xavier Flores, ) MAY li 
) Cle`rk,)U.S. District and
Plaintiff, ) *° 7`“"'?‘~'” `..l'i'»"' Courts
)
v. ) Civil Action No.
a , o
. > \Z 70
Harp Tw1ns Management, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 cryptic complaints within
the first two weeks of March alone, sues a private company in Huntley, Illinois, purportedly
under the Americans with Disabilities Act ("ADA"), 42 U.S.C. § l2l0l et seq. The complaint
"is a denial of a price quote and service of seeing a live performance of the Harp Twins."
Compl. at l.

A plaintiff s "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see
Aktieselskabel AF 21. N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We

have never accepted ‘legal conclusions cast in the form of factual allegations’ because a

1

complaint needs some information about the circumstances giving rise to the claims.") (quoting
Kowal v, MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994)). Plaintiff has stated no
facts to support an ADA claim. Even if he had, such a claim is properly brought in the judicial
district where the alleged unlawful practice occurred or where the relevant records are
maintained and administered, which appears in this case to be a federal district court in Illinois.

See 42 U.S.C. § 12117(a) (incorporating Title VII's enforcement procedures set forth at 42

U.S.C. § 2000e-5(f)(3). A separate Order of dismissal accompanies this Memorandum Opinion.

lange

J\~>`/ United Statesl~District Judge
Date: May 

,2013